FILED
                            NOT FOR PUBLICATION                               MAR 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10339

               Plaintiff - Appellee,              D.C. No. 4:09-cr-00820-JMR

  v.
                                                  MEMORANDUM *
JUAN TUÑEZ-MARTINEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                       John M. Roll, Chief Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Juan Tuñez-Martinez appeals from the 51-month sentence imposed

following his guilty-plea conviction for re-entry after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Tuñez-Martinez contends that the sentence imposed is unreasonable due to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the age of the prior violent felony conviction used to impose a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A). This contention lacks merit. See

United States v. Amezcua-Vasquez, 567 F.3d 1050, 1054-56 (9th Cir. 2009). The

sentence at the bottom of the Guidelines range is substantively reasonable under

the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                          2                                     10-10339